Citation Nr: 1809667	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1995 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.   


FINDINGS OF FACT

1.  The Veteran does not have a separately diagnosed disability of chronic fatigue syndrome; instead, her symptoms are related to disabilities for which service connection is already in effect.

2.  The Veteran's service-connected disabilities render her unable to care for her daily needs without requiring the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for SMC based on the need for regular aid and attendance of another person have been met. 38 U.S.C. §§ 1114(l), 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome.  She reports that she has symptoms of constant generalized muscle pains with intermittent muscle weakness; rib pains; joint pains over both shoulders, lumbosacral spine and hips; easy fatigability and generalized fatigue; dizziness and headaches.  See February 2014 VA Examination Report; see also June 2013 Notice of Disagreement.  She further stated that when asked, her primary care doctor said she "could" have chronic fatigue syndrome.  See June 2013 Notice of Disagreement.  She contends that chronic fatigue syndrome either started in service or is secondary to her service-connected fibromyalgia.  

Establishing service connection for a present disability requires the claimant show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the most probative evidence of record demonstrates that the Veteran has not had a separately diagnosed disability of chronic fatigue syndrome at any point during the appeal period, and that her reported symptoms have been related to other disabilities for which she is service-connected.  The applicable regulations provide that for VA purposes, the diagnosis of chronic fatigue syndrome requires, among other things, the exclusion, by history, physical examination and laboratory tests, of all other clinical conditions that may produce similar symptoms.  38 C.F.R. § 4.88a.  In this case, the February 2014 VA examiner reviewed the Veteran's relevant medical history and her lay reports concerning the symptoms she has experienced, and provided an opinion that the Veteran's symptoms are related to her service-connected disabilities.  Specifically, the VA examiner noted that the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine, fibromyalgia, myopathy/costochondritis and depression.  The VA examiner noted that the Veteran's symptoms have been worsening, especially at night, resulting in sleep disturbances.  The VA examiner further noted that the Veteran's fibromyalgia, lumbosacral spine degenerative disc disease, myelopathy/costochondritis and major depression, as well as anti-depressant drugs, produce symptoms similar to chronic fatigue syndrome.  The VA examiner opined that the Veteran's symptoms were less likely than not due to chronic fatigue syndrome, but were instead most likely due to these various medical, psychiatric and orthopedic conditions.  The Board finds the conclusions of the February 2014 VA examiner to be of significant probative weight because the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Additionally, despite the Veteran's report that her primary care physician agreed that she "could" have chronic fatigue syndrome, her medical records do no show such a diagnosis.  Thus, the Board affords the Veteran's report in this regard little probative value because it is speculative and inconsistent with the diagnoses contained in her medical records.  

To the extent that the Veteran contends that she has a distinct disability manifested by fatigue, joint pain, muscle weakness, rib pains, dizziness and headaches, the Board finds that she is not competent to offer an opinion as to such a diagnosis.  Although she is competent to report the symptoms she experiences, the Board finds that under the circumstance of this case and given that fatigue, pain, muscle weakness, dizziness, headaches and the Veteran's other reported symptoms can be symptoms of numerous illnesses, the Veteran is not competent to diagnose chronic fatigue syndrome or determine the medical etiology of her reported symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue syndrome.  Therefore, her claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

SMC for Aid and Attendance

The Board finds that the Veteran is entitled to SMC based on the need for aid and attendance of another person.  SMC based on the need for aid and attendance of another is payable when a veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance to dress and keep herself ordinarily clean and presentable, feed herself, attend to the wants of nature and protect her from the hazards or dangers incident to her daily environment.  

The Veteran is service-connected for degenerative disc disease of the lumbosacral spine, fibromyalgia, depressive disorder, tempomandibular joint dysfunction associated with fibromyalgia, cervical spine degenerative joint disease, healed stress fractures of the bilateral ankles, healed right pelvic stress fracture, costochondritis and tinnitus.  She has had a caretaker throughout the appeal period.  The Veteran reports that she cannot get up from bed herself, and needs assistance to use the toilet at night.  See June 2013 Notice of Disagreement; see also May 2014 VA Form 9.  She further reports that she becomes confused and disoriented easily.  The Veteran is competent to give testimony concerning her functional limitations, and the Board finds her reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

A March 2012 VA examiner found that the Veteran is unable to dress on her own and has difficulty with bathing, grooming and toileting.  The examiner noted that due to upper extremity weakness and incoordination, the Veteran has difficulty with self-feeding.  Additionally, the VA examiner opined that the Veteran has impairments that affect her ability to protect herself from her daily environment.  The examiner explained that due to the severe pain that the Veteran feels from the neck to the lumbosacral area, with the additional of the weakness of the right arm and both legs, she has difficulty carrying out simple tasks on her own.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295.  

In light of this evidence, the Board finds SMC based on the need for regular aid and attendance is warranted.  As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the latter benefit is moot.  Compare 38 U.S.C. § 1114(l) with 38 U.S.C. § 1114(s).



ORDER

Service connection for chronic fatigue syndrome is denied.

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


